                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Michael A. Burnett,

                          Plaintiff,    Case No. 18-cv-12471

v.                                      Judith E. Levy
                                        United States District Judge
Officer Herron, et al.,
                                        Mag. Judge Patricia T. Morris
                          Defendants.

________________________________/

        ORDER DIRECTING THE CLERK OF THE COURT TO
     TRANSFER THE APPLICATIONS TO PROCEED WITHOUT
       PREPAYING FEES AND COSTS [9, 10] TO THE UNITED
      STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

      On October 18, 2018, the Court denied plaintiff’s application to

proceed on appeal in forma pauperis—that is, without prepayment of

fees or costs. (Dkt. 5.) Plaintiff subsequently filed a notice of appeal

with the United States Court of Appeals for the Sixth Circuit. (Dkt. 6.)

Nonetheless, plaintiff has since filed two additional applications with

this Court to proceed in forma pauperis. (Dkts. 9, 10.)

      A notice of appeal generally “confers jurisdiction on the court of

appeals and divests the district court of control over those aspects of the
case involved in the appeal.” Marrese v. Am. Acad. of Orthopaedic

Surgeons, 470 U.S. 373, 379 (1985) (citing Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)). Plaintiff’s notice of

appeal thus divests the Court of jurisdiction to consider his newly filed

motions to proceed in forma pauperis. Johnson v. Woods, No. 5:12-

11632, 2013 WL 557271, at *2 (E.D. Mich. Feb. 13, 2013) (citing Glick v.

U.S. Civil Service Com'n, 567 F.Supp. 1483, 1490 (N.D.Ill.1983);

Brinton v. Gaffney, 560 F.Supp. 28, 29–30 (E.D.Pa.1983)). Because

jurisdiction was transferred to the Sixth Circuit upon the filing of the

notice of appeal, plaintiff’s motions to proceed in forma pauperis would

be more appropriately addressed to the Sixth Circuit. See 28 U.S.C.A. §

1631.

        Accordingly, IT IS ORDERED that the Clerk of the Court

transfer plaintiff’s motions to proceed on appeal without prepaying fees

and costs (Dkts. 9, 10) to the United States Court of Appeals for the

Sixth Circuit.

        IT IS SO ORDERED.

Dated: December 13, 2018               s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge

                                   2
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 13, 2018.

                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  3
